





SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of March
11, 2016, is by and among RED ROBIN INTERNATIONAL, INC., a Nevada corporation
(the “Borrower”), RED ROBIN GOURMET BURGERS, INC., a Delaware corporation (the
“Parent”), the Guarantors, the Lenders party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent on
behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the Parent, the other Guarantors, the Lenders from time
to time party thereto, and the Administrative Agent are parties to that certain
Credit Agreement dated as of July 2, 2014 (as amended by the First Amendment to
Credit Agreement dated as of December 21, 2015, and as otherwise amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement, as
amended hereby);


WHEREAS, the Credit Parties have requested that the Lenders make certain
amendments to the Credit Agreement as set forth herein; and


WHEREAS, the Lenders have agreed to amend the Credit Agreement subject to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Section 6.12. Section 6.12 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


Section 6.12    Sale Leasebacks.


No Credit Party will, directly or indirectly, (i) sell or transfer any property
(whether real, personal or mixed and whether now owned or hereafter acquired) to
a Person that is not a Credit Party (for purposes of this Section 6.12, the
“Sale Leaseback Property”) and then (ii) promptly lease (whether as an Operating
Lease or a Capital Lease), or guaranty a lease of, the Sale Leaseback Property
and use the Sale Leaseback Property for substantially the same purpose in
existence prior to the sale or transfer (any such transaction, a “Sale Leaseback
Transaction”); provided, however, that Sale Leaseback Transactions shall be
permitted so long as such Sale Leaseback Transactions do not exceed an aggregate
amount of $30,000,000 during the term of this Agreement.


ARTICLE II
CONDITIONS







--------------------------------------------------------------------------------





2.1    Closing Conditions. This Agreement shall become effective upon the
satisfaction of the following conditions precedent:


(a)    Execution of Agreement. The Administrative Agent shall have received a
copy of this Agreement duly executed by the Borrower, the other Credit Parties,
the Administrative Agent and the Required Lenders.


(e)    Fees and Out of Pocket Costs. The Borrower shall have paid any and all
reasonable, documented out-of-pocket costs incurred by the Administrative Agent
(including the fees and expenses Moore & Van Allen, PLLC as legal counsel to the
Administrative Agent) and all other fees and amounts required to be paid to the
Administrative Agent in connection with this Agreement to the extent invoiced
prior to the date hereof.




ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Credit Documents shall hereafter mean the Credit
Agreement as amended by this Agreement. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    Each of the Credit Parties has full corporate power, authority and right
to execute, deliver and perform this Agreement and has taken all necessary
limited liability company or corporate action to authorize the execution,
delivery and performance by it of this Agreement.


(b)    This Agreement has been duly executed and delivered on behalf of each of
the Credit Parties. This Agreement constitutes a legal, valid and binding
obligation of each of the Credit Parties, enforceable against such Credit Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


(c)    No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance of this Agreement by the
Credit Parties (other than those which have been obtained) or with the validity
or enforceability of this Agreement against the Credit Parties.


(d)    The representations and warranties made by the Credit Parties in the
Credit Agreement, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection with the Credit
Agreement are true and correct on and as of the date hereof as if made on and as
of such date, except for representations and warranties expressly stated to
relate to a specific earlier date.


(e)    No Default or Event of Default has occurred and is continuing on the date
hereof.







--------------------------------------------------------------------------------





(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral purported to be covered thereby, in favor of the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
which security interests and Liens are perfected in accordance with the terms of
the Security Documents and prior to all Liens other than Permitted Liens.


(g)    The Obligations of the Credit Parties are not reduced or modified by this
Agreement and, as of the date hereof, are not subject to any offsets, defenses
or counterclaims.


3.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement, as amended hereby, and each other Credit Document to which it
is a party and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement, as amended hereby, and each other Credit Document to which
it is a party applicable to it and (b) that it is responsible for the observance
and full performance of its respective obligations under the Credit Documents.


3.4    Credit Document. This Agreement shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Entirety. This Agreement and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.6    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Agreement, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


3.7    Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterparty hereof.


3.8    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OR CHOICE OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


3.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.


3.10    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Section 9.14 and Section 9.17 of the Credit Agreement and the limitation of
liability provisions of Section 9.5(b) of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.


[Signature pages to follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed on the date first above written.
BORROWER:                RED ROBIN INTERNATIONAL, INC.,
a Nevada corporation
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    President and Treasurer
GUARANTORS:            RED ROBIN GOURMET BURGERS, INC.,
a Delaware corporation
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Executive Vice President and Chief Financial Officer
RED ROBIN WEST, INC.,
a Nevada corporation


By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    President and Treasurer
WESTERN FRANCHISE DEVELOPMENT, INC.,
a California corporation
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    President and Treasurer
RED ROBIN DISTRIBUTING COMPANY LLC,
a Nevada limited liability company
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Manager
NORTHWEST ROBINS, L.L.C.,
a Washington limited liability company
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    President and Treasurer




SECOND AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------





RED ROBIN EXPRESS, LLC,
a Colorado limited liability company
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Manager
RED ROBIN NORTH HOLDINGS, INC.,
a Nevada corporation
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    President and Treasurer






SECOND AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT
AND LENDERS:            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
By:     /s/ Darcy McLaren            
Name:    Darcy McLaren
Title:    Director






SECOND AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender
By:    /s/ Anthony Luppino            
Name:    Anthony Luppino
Title:    Vice President






SECOND AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------






COMPASS BANK,
as a Lender
By:    /s/ Joseph W. Nimmons            
Name:    Joseph W. Nimmons
Title:    Sr. Vice President






SECOND AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------






COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as a Lender
By:    /s/ Jeff Geisbauer            
Name:    Jeff Geisbauer
Title:    Executive Director
By:    /s/ Bert Corum                  
Name:    Jeff Geisbauer
Title:    Executive Director








SECOND AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Jacob Payne                
Name:    Jacob Payne
Title:    Sr. Vice President




SECOND AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

